RAILROAD POLICE — WEAPONS **** RAILROAD POLICEMEN EMPLOYED AND PERFORMING DUTIES PURSUANT TO 66 O.S. 1971 183 [66-183], MAY CARRY FIREARMS.  ANY PERSON REGISTERED BY A LAWFULLY RECOGNIZED GOVERNMENTAL ENTITY AUTHORIZED BY STATUTE OR ORDINANCE TO REGISTER SECURITY GUARDS WOULD BE CONSIDERED A "REGISTERED SECURITY OFFICER" UNDER 21 O.S. 1971 1289.8 [21-1289.8]  SINCE A RAILROAD POLICEMAN HAS THE POWERS OF A PEACE OFFICER, IT IS NOT NECESSARY TO DETERMINE WHETHER  A RAILROAD POLICEMAN IS A "REGISTERED SECURITY OFFICER". IT IS CLEAR THAT A RAILROAD POLICEMAN COMES WITHIN THE LAW "LAW ENFORCEMENT OFFICER" EXCEPTION CONTAINED IN SECTION 1289.8, TITLE 21 O.S. 1971 1289.2 [21-1289.2] DOES NOT CONSTITUTE A GRANT OF AUTHORITY TO CARRY AND USE FIREARMS. ALTHOUGH CORPORATE PROPERTY IS ENTITLED TO THE SAME PROTECTION AS PROPERTY BELONGING TO AN INDIVIDUAL, A PERSON USING OR CARRYING A FIREARM TO DEFEND OR PROTECT CORPORATE PROPERTY MUST DO SO IN CONFORMITY WITH THE STATUTES AND CASE LAW.